             Case 1:19-cv-03825-JMF-SN Document 168 Filed 02/12/21 Page 1 of 2



                                                             The motion to seal is GRANTED temporarily. The Court
                                                             will assess whether to keep the materials at issue sealed or
                                                             redacted when deciding the underlying motion. The Clerk of
                                                             Court is directed to terminate ECF No. 161. SO ORDERED.
    February 11, 2021

    Via ECF
    The Honorable Jesse M. Furman
    United States District Judge
    Southern District of New York                                                                                  February 11, 2021
    Thurgood Marshall Courthouse
    40 Foley Square
    New York, NY 10007

    Re:       Boyce v. Weber, Case No. 19-cv-03825 (JMF) (SN)

    Dear Judge Furman,
            Based on Defendants’ request, Plaintiff seeks permission from the Court to file portions of
    Plaintiff’s Opposition to Defendants’ Pretrial Motions and supporting documentation under seal.
    The requested sealed testimony relates to witness Sam Shahid’s previous sexual harassment
    lawsuit (“Shahid Testimony”), which Plaintiff cited in his motion to respond to Defendants’
    Motion in Limine VI (Motion in Limine to Preclude Sexual Harassment Lawsuit Against Sam
    Shahid). Plaintiff expresses no position about whether the Shahid Testimony should be sealed at
    this time, and reserves the right to seek to unseal such materials in the future.

              Defendants requested that Plaintiff include the following language in this letter-motion:

                       During meet and confers on this issue, Plaintiff indicated that his response
                       to Defendants’ Motions in Limine will contain portions of Shahid’s
                       deposition transcript that are already sealed and/or redacted. At Shahid’s
                       deposition, Plaintiff’s counsel agreed to seal and/or redact certain portions
                       of Shahid’s testimony, and that any use of Shahid’s transcript in filings with
                       the Court would also be sealed or redacted. It is Defendants’ position, as it
                       was at Shahid’s deposition, that references to the alleged sexual assault
                       involving Shahid, which is wholly unrelated to Plaintiff’s allegations, are
                       highly sensitive, subject to privacy concerns, inadmissible at trial, decades
                       old, and only intended to shame him.

                       Therefore, pursuant to this Court’s Local Rules, and Lugosch v. Pyramid
                       Co. of Onondaga, 435 F.3d 110 (2d Cir. 2006) (providing for sealing when
                       “higher values necessitate”), Defendants have instructed Plaintiff to move
                       the Court to file Shahid’s deposition testimony under seal, and to seal and/or
                       redact any references to his testimony or the alleged sexual assault that go
                       beyond what Defendants said in their Motion in Limine.

          Pursuant to this Court’s Electronic Filing Rules & Instructions, Plaintiff will file the subject
    documents under temporary seal and relate them to this Motion. Plaintiff will also publicly file



              Our attorneys are admitted to practice law in California, New York and Florida
26565 Agoura Road., Suite 200 | Calabasas | CA | 91302 | Office: (818) 914-7397 | Fax: (818) 884-8079 | TheBloomFirm.com
             Case 1:19-cv-03825-JMF-SN Document 168 Filed 02/12/21 Page 2 of 2




    said materials with redactions. Plaintiff respectfully request this Court permit Plaintiff to file his
    Opposition to Defendants’ Pretrial Motions and supporting documentation under seal.


    Respectfully submitted,

    /s/ Arick Fudali
    Arick Fudali
    Attorneys for Plaintiff




              Our attorneys are admitted to practice law in California, New York and Florida
26565 Agoura Road., Suite 200 | Calabasas | CA | 91302 | Office: (818) 914-7397 | Fax: (818) 884-8079 | TheBloomFirm.com
